DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a method for operating a driver assistance apparatus of a motor vehicle, comprising: capturing sensor data of a surrounding area of the motor vehicle in which at least one target vehicle is situated, said target vehicle being in front of the motor vehicle and in a same lane; capturing at least one driver characteristic describing a driver of the motor vehicle; assigning the driver to a predetermined driver class of a plurality of predetermined driver classes on the basis of the driver characteristic, each of the plurality of predetermined driver classes indicating respective driving behavior of other drivers based on previously captured driver characteristics thatare similar between the other drivers; reading in driver-class-specific overtaking information associated with the predetermined driver class, the driver-class-specific overtaking information describing an overtaking tendency of the other drivers in the predetermined driver class; selecting a control signal of the driver assistance from a plurality of reference control signals associated with the driver-class-specific overtaking information based on the sensor data the control signal rates an overtaking maneuver of the motor vehicle in regard to the target vehicle; and outputting the control signal by the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195. The examiner can normally be reached M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661